DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 & 14 have been cancelled. 
Claims 1-2, 4-13, and 15-20 are currently pending and response to Applicant’s Arguments & Amendment have been addressed at the end of this Final Office Action.

Claim Objections
	The following claims are objected to for the following minor inconsistencies. 
	Claim 13 recites potential activity of “the” inmate however, in view of Applicant’s claim amendments reciting previous inmate to “first” inmate, Examiner acknowledges that “the” inmate in claim 13 (system) was intended by the Applicant to mimic the same subject matter of claim 2 (method) which recites potential activity of the first inmate.  For consistency purposes, claim 13 should also recite the first inmate.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, and 15-20 rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 is directed toward a method (process), Claim 12 is directed to a system (machine), and Claim 20 is directed toward a non-transitory computer readable storage medium (article of manufacture), which all fall within one of the four statutory categories.  

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-2, 4-13, and 15-20 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 12 and 20 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (and Claims 12 and 20).  A method [claim 1], system [claim 12] and non-transitory compute readable medium [claim 20] for detecting inmate communication anomalies, comprising: 
receiving a communication associated with a first inmate in a correctional facility; 
evaluating a keyword identified within a text representation of the received communication using an anomaly detection model for the first inmate, wherein the anomaly detection model is stored in an anomaly detection model repository, the anomaly detection repository for storage of a plurality of anomaly detection models, each of the anomaly detection models for an inmate; 
determining whether the keyword is an anomaly based on the evaluation, wherein the anomaly indicates a potential activity associated with the first inmate; 
in response to determining that the keyword is an anomaly: 
generating an alert for the anomaly; 
determining an authority to notify; 
notifying the authority using the generated alert;
receiving a feedback rating for the anomaly in response to notifying the authority using the generated alert;
updating the anomaly detection model for the first inmate using the received feedback rating.

As the underlined claim limitations above demonstrate, independent claims 1, 12 and 20 are directed to the abstract idea of detecting communications by an inmate in a correctional facility that indicate an anomaly (i.e., criminal or safety issue), alerting an authority and re-evaluating the anomaly based on feedback from the authority.
The Specification emphasizes that “Certain keywords in a communication by an inmate may indicate a potential criminal activity, safety issue, or both associated with the inmate, and such keywords identified in a communication may be referred to as anomalies.” (Specification; [0001]).  Consistent with the Specification, the underlined recited limitations encompass gathering and analyzing inmate communication information to detect communication anomalies in a correctional facility, which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the steps relate to managing personal behavior/relationships or interactions between people or inmate communications and following certain rules/instructions for detecting communication anomalies that indicate a criminal or safety issue and alerting authorities to confirm whether the anomaly is a criminal or safety issue.  See MPEP §2106.04(a)(2)(II).
Alternatively, the recited limitations could be considered as a mental process abstract idea category as they related to gathering and analyzing information, specifically gathering and analyzing inmate communication information to detect communication anomalies based on observation, evaluation, judgement and opinion for evaluating and judging whether inmate communication contains a keyword anomaly.  For example, the steps of receiving a communication associated with an inmate in a correctional facility can be accomplished by listening either verbally to a communication (phone) or reading a communication (letter), and evaluating a keyword identified within the received communication by using a list of anomaly keywords (anomaly model) that indicate potential activity, and determining whether the keyword is an anomaly based on the evaluation, can be accomplished based on forming a judgement or opinion about evaluating the inmate communication by determining in the mind and/or with the aid of pen/paper. The steps of generating an alert for the anomaly, determining an authority to notify, alerting the authority, receiving feedback for the anomaly in response to notifying the authority using the generated alert, (re-evaluating) updating the anomaly using the received feedback rating, can all be accomplished verbally and or written with the aid of pen/paper based on observation, evaluation, judgement and opinion.
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093
(Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and
reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.
The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims 2, 4-11, 13, and 15-19 merely reiterate the same abstract ideas with further embellishments, such as characterizing the type of potential activity being a crime or safety issue, evaluating the communication in real-time, determining where the potential  activity may occur and the information that is associated with inmate-specific information, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-2, 4-13, and 15-20 fail to integrate the abstract idea into a practical application.  Claims 1, 12 and 20 include the following [bracketed] emphasized in bold identified additional elements which do not amount to a practical application:

Claim 1 (and Claims 12 and 20).  A method [claim 1], system [claim 12] and non-transitory computer readable storage medium [claim 20] for detecting inmate communication anomalies, comprising: 
 [a monitoring device to capture] a communication by an inmate in a correctional facility; [a non-volatile memory to store an anomaly detection model]; [an analysis engine communicatively coupled to the non-volatile memory, the analysis engine comprising: a first input] to receive the captured communication from [the monitoring device; a processor], 
[the computer readable storage medium having program instructions stored thereon that when loaded and executed by an electronic processor cause the processor to perform].  

The bold [bracketed] additional elements of the limitations recited above merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the computer devices require any specialized computer hardware or particular machine, or invoke any inventive programming.  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  
In this case, the claims merely involve automated steps executed by a computer (electronic) processor at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements executing the steps merely pertain to using the computer components and additional elements recited above as a tool to perform the recited abstract idea.  For example, the ‘anomaly model’ is defined in the specification as a repository of data, i.e., a database ([0029] anomaly detection model repository 220).  The ‘analysis engine’ is defined as a generic computing device or server ([0029] analysis engine 210 may be an electronic computing device or server). Automating the recited claimed features using a computer device does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Dependent claims 2, 4-11, 13, and 15-19 merely reiterate the same abstract ideas using the same additional elements as recited above for gathering and transmitting data, such as receiving feedback information, updating/storing in the anomaly model/repository updated information, and further narrowing the labeled type of information and data, without imposing any meaningful limits or any further practical application.
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-2, 4-13, and 15-20 do not amount to significantly more than the abstract idea.  The same additional elements recited above in Step 2A, are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Dependent claims 2, 4-11, 13, and 15-19 merely reiterate the same abstract ideas using the same additional elements as recited above for gathering and transmitting data, such as receiving feedback information, updating/storing in the anomaly model/repository updated information, and further narrowing the labeled type of information and data, without imposing any meaningful limits or significantly more.
Additionally, the Specification describes the additional computer system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting generic computer components.  The claimed generic additional elements individually operate in their ordinary functions of receiving data, determining data, transmitting data and generating data.  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing and sending information. Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Considered as an ordered combination, the additional elements add nothing that is not already present when the steps are considered separately. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claimed invention as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations of claims 1-20 do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over HODGE (US 20170270627) in view of SUBBARAYAN (US 20180115578).
Regarding Claims 1, 12 & 20,
Hodge discloses: 
A method [claim 1], system [claim 12] for detecting inmate communication anomalies and non-transitory computer readable storage medium [claim 20] having program instructions stored thereon that when executed by an electronic processor to perform, (Abstract, Summary, Figs. 1-7, [0024] A system and method which monitors separate inmate communications for key phrases. Communications are scored based on their similarity, and the resulting score is compared to a threshold. If the score is above the threshold, the system can flag the communications and alert authorities, [0030] Fig. 2; a detection and prevention system 200,  [0016] program instructions stored on a machine-readable medium, which may be read and executed by one or more processors), comprising:
[claim 12] a monitoring device to capture a communication by a first inmate in a correctional facility; a non-volatile memory to store an anomaly detection repository for storage of a [plurality] of detection model[s], each of the anomaly detection models for an inmate, wherein the one of the plurality of models is for the first inmate; an analysis engine communicatively coupled to the non-volatile memory ([0031-0032] The communication transceiver 210 detects communications sent to/from the controlled environment, communication storage 220 receives and stores communications detected by the communication transceiver 210, [0030] Fig. 2; a detection and prevention system 200 includes a processing subsystem 205, a communication transceiver 210, and a database 280, including a plurality of detection and prevention systems 110 illustrated in FIGS. 1A and 1B (wherein as depicted below in Fig. 1B, each detection and prevention system is for an inmate of that particular controlled environment), The processing subsystem 205 includes a communication storage 220, an image detector 225, a transcriber 230, a language converter 240, a metadata extractor 250, an alerting module 270, a detection and prevention analysis engine Fig. 2; 260/ Fig.3; 300 which comprise keyword searching and monitoring module 310, metadata search engine 320, and scoring module 330, and see also [0035], [0044]), 

    PNG
    media_image1.png
    522
    706
    media_image1.png
    Greyscale

the analysis engine (Figs. 2-3; processing subsystem 205 including detection and prevention analysis engine 260/300) comprising: 
a first input to receive the captured communication from the monitoring device (Figs. 2-3; processing subsystem 205 including detection and prevention analysis engine 260/300, [0032] communication storage 220 receives and stores communications detected by the communication transceiver 210, claims 1 & 9, [0043-0044] The detection and prevention analysis engine 300 includes a signal input/output (I/O) 305A-B, and a keyword searching and monitoring module 310, the signal I/O 305A receives and transmits the communications to be analyzed by the detection and prevention analysis engine 300), a second input to receive a feedback rating (Subsequently, the alerting module 270 alerts responsible supervising personnel at the controlled environment/facility.  The alerting module may withhold the transmission of the communication until the supervising personnel reviews and “OKs” the communication, [0052] The score comparison module 430 may contain a threshold score. The threshold score can be adjusted by an administrator, wherein the claimed receiving a feedback rating is considered receiving an adjustment of the threshold score by an administrator) and a processor ([0016] processor) configured to:
receiving a communication associated with a first inmate in a correctional facility ([0032] communication storage 220 receives and stores communications detected by the communication transceiver 210, claim 1 & 9: receiving a first communication that involves an inmate of a controlled-environment facility); 
evaluating a keyword identified within a text representation of the received communication using the anomaly detection model for the first inmate, wherein the anomaly detection model is stored in an anomaly detection model repository, the anomaly detection repository for storage of a [plurality] of detection model[s], each of the anomaly detection models for an inmate, wherein the one of the plurality of models is for the first inmate ([0034] Transcriber 230 receives and transcribes audio files stored in the communication storage 220. In order to monitor the communications for rule violations, the transcriber 230 directly transcribes the audio file into a text file. The resulting text file contains the transcript of the detected communication, [0038] Detection and prevention analysis engine 260 receives the communication from the metadata extractor 250 and analyzes the communication for illegal or suspicious contents, and compares it to past stored communications to detect rule violations, [0040] The metadata database 282 stores the metadata extracted from communications detected by the detection and prevention system 200, the metadata database 282 helps the detection and prevention system 200 organize and archive the large volume of communications and provides digital identification for each communication detected by the detection and prevention system 200.  The metadata database 282 assists with searching for previous communications in the transcript database 284 by accommodating an initial search within the metadata database 282 for past communications based on information such as the name of the inmates or the phone numbers used in the communication.  The initial search through the metadata database 282 allows the system to narrow the search to identified past communications in the transcript database 284, [0030] Figs. 1A-B, and Fig. 2; a detection and prevention system 110/200 includes a database 280 storing keywords, metadata, transcripts and language dictionaries employed by the detection analysis engine 260, The processing subsystem 205 includes a communication storage 220, as depicted below in Fig. 2:

    PNG
    media_image2.png
    464
    752
    media_image2.png
    Greyscale

 [0030] The database 280 includes a metadata database 282, a transcript database 284, language dictionary 286, and a keyword database 288, [0035] The transcriber 230 can conduct phonetic transcription of the audio based on a phoneme chart stored in the language dictionary 286, [0044] The keyword searching and monitoring module 310 receives and searches the communication for keywords and/or phrases stored in the keyword database 288, and the monitored communication is received by the scoring module to be compared with relevant past communications stored in the transcript database 284, see also claims 1 and 13, [0030-0035], [0024], [0043-0049]);
determining whether the keyword is an anomaly based on the evaluation, wherein the anomaly indicates a potential activity associated with the first  inmate ([0038] The detection and prevention analysis engine 260 receives the communication from the metadata extractor 250 and analyzes the communication for illegal or suspicious content, and compares it to past stored communications to detect rule violations, [0024] Monitoring separate inmate communications for similar phrases, in real-time and scoring the communications based on their similarity of phrases and comparing the score to a threshold…identifying whether the communications contain illegal matter, [0042] For example, keywords may include “kill,” “drugs,” and “riot” and the detection of a key word in an inmate communication would trigger the system for a rule violation since it contains criminal content/phrase); 
in response to determining that the keyword is an anomaly ([0039] Upon the determination of a rule violation): 
generating an alert for the anomaly ([0039] Upon the determination of a rule violation, the detection and prevention analysis engine 260 transmits a notification signal regarding the violating communication to the alerting module 270, [0052] The score comparison module 430 compares the received communication scores with the threshold score. If the communication score is higher than the threshold score, then the communication is sent to the alerting module 270, see also [0038] determining the keyword is an illegal matter), 
determining an authority to notify, and notifying the authority using the generated alert ([0039] The detection and prevention analysis engine 260 transmits a notification signal regarding the violating communication to the alerting module 270.  Subsequently, the alerting module 270 alerts responsible supervising personnel at the controlled environments 105A-C. The alerting module transmits the converted transcript of the violating communication along with the notification signal, [0052] The communication is sent to the alerting module 270 along with a notification signal for the supervising personnel at the controlled environment);
receiving a feedback rating for the anomaly in response to notifying the authority using the generated alert ([0039] Upon the determination of a rule violation, the detection and prevention analysis engine 260 transmits a notification signal regarding the violating communication to the alerting module 270. Subsequently, the alerting module 270 alerts responsible supervising personnel at the controlled environment/facility.  The alerting module may withhold the transmission of the communication until the supervising personnel reviews and “OKs” the communication (feedback), [0052] The score comparison module 430 may contain a threshold score. The threshold score can be adjusted by an administrator, wherein the personnel OK’ing the communication is considered feedback and the claimed receiving a feedback rating is considered receiving an adjustment of the threshold score by an administrator); and
updating the anomaly detection model [claim 12: for the first inmate] using the received feedback rating ([0037] The metadata extractor 250 transmits and saves the metadata in the metadata database 282, [0044] The monitored communication is received by the scoring module to be compared with relevant past communications stored in the transcript database 284, [0052] The score comparison module 430 may have a memory that contains a threshold score. The threshold score is predetermined and can be adjusted by an administrator.  The score comparison module 430 compares the received communication scores with the threshold score…future communication can be restricted if the score is higher than the threshold score).
Examiner Note: In view of the Specification in [0018] “The anomaly detection model may comprise a parameter and updating the anomaly detection model using the received feedback rating may comprise adjusting the parameter of the anomaly detection model. Parameters may include, but are not limited to, point values, multiplication factors, and threshold values”, which is taught by Hodge disclosing an administrator adjusting the threshold score.
Although Hodge discloses all of the limitations above, including storing the anomaly detection model in a database (see at least Fig. 2, [0030], [0035], [0044] as recited above), and even a plurality of detection and prevention systems 110, each implementing a model of the analysis engine 260 (see at least Fig. 1B), it may not explicitly specify storing a plurality of numerous anomaly detection models in a single anomaly detection model repository.
	Nonetheless, Subbarayan discloses an automated threat detection system storing a plurality of anomaly detection models in a database, specifically, wherein the anomaly detection model is stored in an anomaly detection model repository, the anomaly detection model repository for storage of a plurality of anomaly detection models ([0009] first anomaly detection model, [0010] second anomaly detection model, [0030] Anomalies are identified in comparison with a baseline of normal network/user behavior that has been established over a period of time. Once certain parameters have been defined as normal, departures from normal parameters or ranges may be flagged as anomalous, [0075] In an embodiment, the process flow of FIG. 2 may optionally include generation of an anomaly detection model dictionary. The anomaly detection model dictionary may comprise a database configured to retrievable store a plurality of anomaly detection models).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the anomaly detection database in Hodge, to further incorporate storing a plurality of anomaly detection models, as taught by Subbarayan.  One of ordinary skill in the art would have been motivated to store a plurality of anomaly detection models as opposed to just one model, in order to use the best model to increase the accuracy of the anomaly detection system, since “a detected event may comprise a threat or indicator of compromise for a first API, while the same detected event would not comprise a threat or indicator of compromise for a second API. The invention accordingly enables for configurable and intelligent detection of indicators of compromise” (Subbarayan; [0061]).

Regarding Claims 2 & 13,
Modified Hodge discloses claims 1 & 12, and Hodge further discloses:
wherein the potential activity associated with the first inmate corresponds to at least one of: a crime; or a safety issue ([0038] The detection and prevention analysis engine 260 analyzes the communication for illegal/suspicious content, [0049] monitored communication for suspicious or illegal keyword, [0024] identifying whether the communications contain illegal matter, [0042] For example, keywords may include “kill,” “drugs,” and “riot” and the detection of the key word in an inmate communication would trigger the system for a rule violation since it contains criminal content/phrase).
	
Regarding Claim 4,
Modified Hodge discloses claim 1, and Hodge further discloses:
wherein the keyword is evaluated in real-time to an original transmission of the communication ([0038] The detection and prevention analysis engine 260 receives the communication and analyzes the communication for illegal or suspicious contents, [0048] The real time communication scoring module 410 scores real time communications by comparing similar phrases and keywords within the real time communications with relevant past communications.  Accordingly, the focus of the real time communication scoring module 410 is to determine the similarities of words being spoken between the participants in a real time communication in relation to a past communication stored in the transcript database 284, [0031] The communications may be time sensitive, such as phone calls or video conferences, in which case the communication transceiver 210 detects real time communications between inmates and/or outsider third parties.  The communication transceiver 210 is connected to the processing subsystem 205 in order to further analyze the communication, see also [0047-0049]). 

Regarding Claim 5,
Modified Hodge discloses claim 1, and Hodge discloses wherein determining the authority to notify comprises:
determining that the potential activity associated with the first inmate relates to an activity outside of the correctional facility ([0020] Illegal activities might include a hit (e.g., orchestrated killing) on a person that is incarcerated or perhaps is part of the general public, [0022] Detection of suspicious communication regarding illegal activities by relaying messages to other inmates or third parties outside of the correctional facilities… an inmate may call an outside third party and instruct the third party to contact another inmate in order to relay certain information, [0042] For example, keywords may include “kill,” “drugs,” and “riot” and the detection of a key word in an inmate communication would trigger the extended monitoring of the communication); and 
identifying an authority outside of the correctional facility to notify ([0062] If the assigned score is higher than the threshold, the system takes any number of remedial measures (526), such as alerting a supervisor that a rule violation has occurred in the communication,  [0039] The alerting module 270 alerts responsible supervising personnel at the controlled environments 105A-C)
Examiner Note: Labeling a location setting of whether the authority is outside or inside of the correctional facility does not functionally alter the identification step implicitly nor explicitly since Hodge already discloses alerting a supervisor at the premises of the controlled environments 105A-C, which includes multiple controlled environments that are relatively separate from one another, thus the authority of 105B is outside the controlled environment of 105A and the identification step is discloses in Hodge to alter any of the supervising personnel at any of the controlled environments 105A-C, additionally Examiner further notes even if considering a single controlled environment, an authority can still be within the premises of the controlled environment but happen to be alerted outside the building or inside the building. Thus, the location setting being “inside” the building/facility or claimed as “outside” would both still be encompassed as being identified within one or more of the disclosed controlled environments 105A-C in Hodge.

Regarding Claims 6 & 15,
Modified Hodge discloses claims 1 & 12, and Hodge further discloses wherein the anomaly detection model for the first inmate comprises:
 inmate-specific data associated with the first inmate (Fig. 2 database 280, the meta database 282 and the transcript database 284, [0040] The stored information about a communication may include the names of the people communicating, the numbers and accounts used, the time and date of the communication.  The metadata database 282 assists with searching for previous communications in the transcript database 284 by accommodating an initial search within the metadata database 282 for past communications based on information such as the name of the inmates or the phone numbers used in the communication, [0044] Keyword searching and monitoring module 310 searches the received communication for terms and phrases that indicate contact information. Such terms and phrases may include addresses, phone numbers, email addresses, among others, and relevant inmate communications are stored in the transcript database 284, see also [0037-0038], [0046-0052]).

Regarding Claims 7 & 16,
Modified Hodge discloses claims 6 & 15, and Hodge further discloses wherein the inmate-specific data comprises: at least one of a criminal record, or a name of a person associated with a criminal offense, wherein the criminal offense is associated with the first inmate (Fig. 2; database 280, [0037] The metadata summarizes basic information about the communication. For example, the basic information about the communication may include the names of the people communicating, the phone numbers or email accounts, and the date and time of the communication, among others. The metadata extractor 250 transmits and saves the metadata in the metadata database 282 and the text file containing the corresponding communication in the transcript database 284, [0040] metadata database 282 assists with searching for previous communications in the transcript database 284 by accommodating an initial search within the metadata database 282 for past communications based on basic information such as the name of the inmates or the phone numbers used in the communication, [0044] Keyword searching and monitoring module 310 searches the received communication for terms and phrases that indicate contact information. Such terms and phrases may include addresses, phone numbers, email addresses, see also [0046-0052]).

Regarding Claims 8 & 17,
Modified Hodge discloses claims 6 & 15, and Hodge further discloses wherein the anomaly detection model further for the first inmate comprises:
general data associated with a plurality of inmates; and the plurality of inmates comprises the first inmate (Fig. 2; database 280 includes a metadata database 282, a transcript database 284, language dictionary 286, and a keyword database 288, [0024] A system and/or method of detecting and preventing inmate-to-inmate message relays, including a system and method which monitors separate inmate communications for similar phrases, wherein separate inmate communications corresponds to a inmates, [0042] The keyword database 288 includes keywords that are typically used by controlled environments to monitor inmate communications. In an embodiment, the use of a keyword in an inmate communication would be detected by the detection and prevention system 200 and consequently trigger the monitoring of the communication for an extended period of time. For example, keywords may include “kill,” “drugs,” and “riot”, [0044] Keyword searching and monitoring module 310 searches the received communication for terms and phrases that indicate contact information. Such terms and phrases may include addresses, phone numbers, email addresses, among others. For example, the keyword searching and monitoring module 310 is capable of recognizing a string of spoken numbers that resemble a phone number. Any received communication that contains an address, phone number, email address, or any other means of contacting a different party is assigned a predetermined high score, see also [0046-0052]).

Regarding Claims 9 & 18,
Modified Hodge discloses claims 3 & 14, and Hodge further discloses wherein the anomaly detection model for the first inmate comprises:
a parameter providing a weight for the evaluation ([0024] Communications are scored based on their similarity, and the resulting score is compared to a threshold, [0044] Any received communication that contains an address, phone number, email address, or any other means of contacting a different party is assigned a predetermined high score, [0049] The real time communication scoring module 410 calculates a score for the monitored communication by calculating a correlation of between the contents of the monitored communication and relevant past communications. The score for the monitored communication can vary depending on the number of times a similar phrase is used and the significance of the phrase. The score is higher for monitored communications containing a higher correlation and/or a higher frequency of similar phrases used, and the use of a suspicious or illegal keyword.  The real time communication scoring module 410 accesses the key word database 288 and the score may additionally or alternatively depend on the frequency of key words detected in the real time communication. The score is higher for monitored communications containing a higher frequency of key words, [0052] The score comparison module 430 may have a memory that contains a threshold score. The threshold score is predetermined and can be adjusted by an administrator. The score comparison module 430 compares the received communication scores with the threshold score, see also [0044-0048], [0050-0051]); 
Examiner Note: Parameter in view of the specification are defined as “Parameters may include, but are not limited to, point values, multiplication factors, and threshold values.” (Specification; [0018]), providing a weight parameter in view of the Specification can be defined as “an increase in the word ‘suicide’ in communications associated with the inmate…may adjust a parameter, such as increasing the weight given to the word 'suicide' or decreasing a threshold value, based on the identified increase in frequency” (Specification; [0050]).
updating the anomaly detection model for the first inmate using the received feedback rating comprises adjusting the parameter of the anomaly detection model for the first inmate  ([0037] The metadata extractor 250 transmits and saves the metadata in the metadata database 282, wherein the database is updated, [0044] The monitored communication is received by the scoring module to be compared with relevant past communications stored in the transcript database 284, [0052] The score comparison module 430 receives the communication scores from the real time communication scoring module 410 and the separate communication scoring module 420, according to an embodiment of the invention. The score comparison module 430 may have a memory that contains a threshold score. The threshold score is predetermined and can be adjusted by an administrator. The score comparison module 430 compares the received communication scores with the threshold score. If the communication score is higher than the threshold score, then the communication is sent to the alerting module 270 along with a notification signal for the supervising personnel at the controlled environment or future communication can be restricted if the score is higher than the threshold score, see also [0044-0048], [0050-0051]).

Regarding Claims 10 & 19,
Modified Hodge discloses claims 9 & 18, and Hodge further discloses wherein the anomaly detection model for the first inmate further comprises:
 inmate-specific data associated with the first inmate; and the parameter is associated with the inmate-specific data (Fig. 2; database 280 includes a metadata database 282, a transcript database 284, language dictionary 286, and a keyword database 288, [0024] A system and/or method of detecting and preventing inmate-to-inmate message relays, including a system and method which monitors separate inmate communications for similar phrases, wherein separate inmate communications corresponds to a inmates, [0042] The keyword database 288 includes keywords that are typically used by controlled environments to monitor inmate communications. In an embodiment, the use of a keyword in an inmate communication would be detected by the detection and prevention system 200 and consequently trigger the monitoring of the communication for an extended period of time. For example, keywords may include “kill,” “drugs,” and “riot”, [0044] Keyword searching and monitoring module 310 searches the received communication for terms and phrases that indicate contact information. Such terms and phrases may include addresses, phone numbers, email addresses, among others. For example, the keyword searching and monitoring module 310 is capable of recognizing a string of spoken numbers that resemble a phone number. Any received communication that contains an address, phone number, email address, or any other means of contacting a different party is assigned a predetermined high score, see also [0046-0052]).

Regarding Claim 11,
Modified Hodge discloses claim 9, and Hodge further discloses wherein the anomaly detection model for the first inmate further comprises:
 general data associated with a plurality of inmates, the plurality of inmates comprises the first inmate; and the parameter is associated with the general data (Fig. 2; database 280 includes a metadata database 282, a transcript database 284, language dictionary 286, and a keyword database 288, [0037] Information about the communication may include the names of the people communicating, the phone numbers or email accounts, and the date and time of the communication [0024] A system and/or method of detecting and preventing inmate-to-inmate message relays, including a system and method which monitors separate inmate communications for similar phrases, wherein separate inmate communications corresponds to a inmates, [0042] The keyword database 288 includes keywords that are typically used by controlled environments to monitor inmate communications. In an embodiment, the use of a keyword in an inmate communication would be detected by the detection and prevention system 200 and consequently trigger the monitoring of the communication for an extended period of time. For example, keywords may include “kill,” “drugs,” and “riot”, [0044] Keyword searching and monitoring module 310 searches the received communication for terms and phrases that indicate contact information. Such terms and phrases may include addresses, phone numbers, email addresses, among others. For example, the keyword searching and monitoring module 310 is capable of recognizing a string of spoken numbers that resemble a phone number. Any received communication that contains an address, phone number, email address, or any other means of contacting a different party is assigned a predetermined high score, see also Fig. 1B and [0046-0052]).

Response to Amendment & Arguments
Applicant’s amendment and arguments have been considered by the Examiner, however they are found to be unpersuasive.
	Claim Rejections under 35 USC §101
	The Applicant’s main argument (starting on pg. 9 of Remarks) revolves around the notion that the claimed invention is not an abstract idea and offer a practical application in view of Example 42, provided in the 2019 PEG.  Applicant’s argument is not concurred.
Examiner respectfully asserts that the claimed invention does not match the criteria of Example 42 of the 2019 PEG Office Guidance.  Example 42 is related to medical records that were often stored locally on different legacy systems in a non-standard format selected by whichever hardware or software platform happened to be in use in the medical provider's local office, which presented a difficult technical problem for medical providers to share updated information in a standard format with other health care providers using other hardware/software management systems.    There are 2 critical aspects of meeting Example 42: 1) Transforming and consolidating unformatted data record from remotes systems with different legacy hardware/software systems into a standardized format and 2) Conversion of the unformatted data records are implemented in “real-time.” Thus, in Example 42, the specific technical improvements over prior art systems actually allowed remote user systems to share information in real time in a standardized format regardless of the format in which the information was input by the user on various hardware/software systems.  Applicant’s invention fails to meet both of these two critical aspects of converging and consolidating data records from remote systems, transforming the unformatted data records into a standard format nor does the Applicant’s invention provide standard formatted data updates from remote legacy systems which are converted in standardized format in real time to other remote users.  Thus, the claims do not integrate the judicial exception into a practical application.
	Prior Art Rejections
Based on Applicant’s amendment, the prior art rejection has been updated with new prior art, Subbarayan (US 20180115578) that teaches storing multiple anomaly detection models in a single repository as amended.
Examiner notes the Specification admits that the anomaly detection model can merely a data structure, [0026] “An anomaly detection model may be a data structure adapted to include data to be used in detecting inmate communication anomalies. For example, an anomaly detection model may be a data structure adapted to include data such as general data and inmate-specific data collected from various data sources by storing the data in the anomaly detection model.”  
Hodge already discloses storing an anomaly detection model in a database (see at least Fig. 2, [0030], [0035], [0044] as recited above), a plurality of detection and prevention systems 110, each having respectively a model of the analysis engine 260 (see at least Fig. 1B) detecting whether an inmate communication contains an anomaly keyword that indicated a potential activity for the inmate, in a controlled environment/correctional facility.  The model of the detection and prevention analysis engine 260, accomplishes the detection by [0038] receiv[ing] the communication from the metadata extractor 250 and analyzes the communication for illegal or suspicious content, and compares it to past stored communications to detect rule violations, and [0024] Monitoring separate inmate communications for similar phrases, in real-time and scoring the communications based on their similarity of phrases and comparing the score to a threshold…identifying whether the communications contain illegal matter.  
Applicant’s assertion that “Hodge does not disclose how the administrator adjusts the threshold score” is unpersuasive. Examiner notes that the prior art is not required to provide a specific algorithm of how the threshold is adjusted by the administrator feedback since Applicant’s claims do not provide how the threshold is adjusted using a feedback rating either.  Claim 1 merely requires updating the anomaly detection model using the received feedback rating which provides no specific way how the update occurs, other than using received feedback rating.  
Hodge specifically discloses receiving a feedback rating for the anomaly in response to notifying the authority using the generated alert and updating the anomaly detection model using the received feedback rating in [0039] (Upon the determination of a rule violation, the detection and prevention analysis engine 260 transmits a notification signal regarding the violating communication to the alerting module 270. Subsequently, the alerting module 270 alerts responsible supervising personnel at the controlled environment/facility.  The alerting module may withhold the transmission of the communication until the supervising personnel reviews and “OKs” the communication, [0052] The score comparison module 430 may contain a threshold score. The threshold score can be adjusted by an administrator.  The score comparison module 430 compares the received communication scores with the threshold score…future communication can be restricted if the score is higher than the threshold score, see also [0037] The metadata extractor 250 transmits and saves the metadata in the metadata database 282, [0044] The monitored communication is received by the scoring module to be compared with relevant past communications stored in the transcript database 284).  
As recited above, Hodge discloses receiving an adjustment of the threshold score by the administrator, which indeed corresponds to updating the anomaly detection model using the feedback rating, as claimed.   In view of the Specification, in [0018] “The anomaly detection model may comprise a parameter and updating the anomaly detection model using the received feedback rating may comprise adjusting the parameter of the anomaly detection model. Parameters may include, but are not limited to, point values, multiplication factors, and threshold values”, which is exactly taught by Hodge disclosing an adjusting the threshold score by the administrator.  


Conclusion
Applicant’s amendment necessitate new ground(s) of rejection presented in this Office Action.  THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Patent Prior Art:
US Pat. 8887286 Continuous anomaly detection based on behavior modeling and heterogeneous information analysis
US 20210288983 Machine Learning Based Anomaly Detection and Response
US20220116388 Voice vector framework for authenticating user interactions
Relevant Non-Patent Literature:
W. A. Al-Khater, S. Al-Maadeed, A. A. Ahmed, A. S. Sadiq and M. K. Khan, "Comprehensive Review of Cybercrime Detection Techniques," in IEEE Access, vol. 8, pp. 137293-137311, 2020, doi: 10.1109/ACCESS.2020.3011259.
M. Monshizadeh, V. Khatri, M. Varfan and R. Kantola, "LiaaS: Lawful Interception as a Service," 2018 26th International Conference on Software, Telecommunications and Computer Networks (SoftCOM), 2018, pp. 1-6, doi: 10.23919/SOFTCOM.2018.8555753.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  
If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet/Email Communication, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629